DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on January 28, 2022, claims 2, 7-10, 12, 14, 16 and 21 were amended, and claims 1, 11 and 17-20 were cancelled. Currently, claims 2-10, 12-16 and 21-24 are pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
     Claim 10: in line 8, after “direction” insert --,--.
Election/Restrictions
Claims 2, 7, 9 and 16 were amended to be dependent on claim 10.
Claim 10 is now allowable. The restriction requirement, as set forth in the Office action mailed on 10/29/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 2-9, 16 and 21-24 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 2-10, 12-16 and 21-24 are allowed.
none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 10, the most relevant reference, US 2008/0297696 to Banerjee, fails to disclose or suggest a display device comprising a backlight assembly and a display panel located on a light output side of the backlight assembly, wherein the display panel comprises a second grating layer between the liquid crystal layer and the transparent substrate,
wherein the second grating layer comprises a plurality of second gratings, each of the plurality of second gratings corresponds to a corresponding light direction adjuster and has an orthographic projection on the light guide covering an orthographic projection of a light output surface of the corresponding light direction adjuster on the light guide, the plurality of second gratings are configured to couple perpendicular incident light into the transparent substrate for propagation inside the transparent substrate with total reflection.
As shown in Fig. 2, Banerjee only discloses a display device comprising a backlight assembly 10 and a display panel 40 located on a light output side of the backlight assembly 10, wherein the backlight assembly 10 comprises:
a light guide 31;
a first grating 34 (diffraction grating) on a first surface 31b of the light guide 31, the first grating 34 having a diffraction direction slanted relative to a thickness direction of the light guide 31 (slanted direction of diffractive light L2); and
a light direction adjuster 50 (prism sheet) on a side of the first grating 34 away from the light guide 31 and configured to change diffractive light L2 coming from the first grating 34 to a target direction (normal to LC unit 40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        February 1, 2022